UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4509


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RODERICK WARNER WHELESS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        William L.
Osteen, Jr., District Judge. (1:07-cr-00230-WO-1)


Submitted:    November 13, 2009             Decided:   December 3, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Harry L. Hobgood, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Roderick Warner Wheless appeals the 272-month sentence

imposed by the district court after he pled guilty to armed bank

robbery and brandishing a firearm during and in relation to a

crime of violence.     Wheless’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that, in

his opinion, there are no meritorious grounds for appeal, but

raising the issue of whether Wheless’s sentence on the robbery

count is unreasonable because it is greater than necessary to

accomplish the goals of 18 U.S.C. § 3553(a) (2006).           Wheless was

informed of his right to file a pro se supplemental brief but he

has not done so.    We affirm.

           We review a sentence for abuse of discretion.         Gall v.

United States, 552 U.S. 38, 41 (2007).        The first step in this

review requires us to ensure that the district court committed

no significant procedural error.        United States v. Evans, 526

F.3d 155, 161 (4th Cir.), cert. denied, 129 S. Ct. 476 (2008).

Significant procedural errors include “‘failing to consider the

§ 3553(a) factors.’”       United States v. Carter, 564 F.3d 325, 329

(4th Cir. 2009) (quoting Gall, 128 S. Ct. at 597).               We then

consider the substantive reasonableness of the sentence, taking

into account the totality of the circumstances.          Gall, 128 S.

Ct. at 597.   When reviewing a sentence on appeal, we presume a

sentence   within    the    properly-calculated   Guideline    range   is

                                    2
reasonable.       United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

            We     have    reviewed      the       record       and    conclude     that     the

district     court      did     not    abuse       its    discretion         in    sentencing

Wheless,    and    his     sentence,       which     is     at    the    low      end   of   the

Guideline range, is reasonable.                    On appeal, Wheless’s attorney

argues that the district court did not attach enough weight to

the history and characteristics of the defendant, resulting in a

sentence greater than necessary to accomplish the goals of 18

U.S.C. § 3553(a).             However, he acknowledges that the district

court sentenced Wheless as counsel requested, at the bottom of

his advisory Guideline range.                  We find that the district court

considered        the     parties’      arguments          and        relevant      § 3553(a)

factors,   including          Wheless’s     history        and    characteristics,           and

the court reasonably imposed a sentence at the low end of the

advisory range.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We    therefore       affirm      the       district       court’s     judgment.

This court requires that counsel inform his client in writing of

his right to petition the Supreme Court of the United States for

further    review.         If    the   client       requests          that   a    petition    be

filed,    but     counsel       believes    that         such    a     petition     would     be

frivolous, then counsel may move in this court for leave to

                                               3
withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4